Her cure, J. P.
(dissenting). We cannot subscribe to the majority’s view that evidence concerning recurring oil spills and the accumulation of debris on defendant’s parking lot raised a legitimate factual issue as to defendant’s constructive knowledge of the existence of the subject oil spill on the sidewalk near the entrance to the store. Evidence that defendant offered gasoline for sale from self-serve pumps located in its parking area and also sold oil and other automotive fluids in its retail convenience store provides an obvious explanation for the existence of fluid spills on the parking lot and would arguably support a finding that defendant was on notice of such spills (but see, Mercer v City of New York, 223 AD2d 688, affd 88 NY2d 955). However, human experience tells us, first, that such spills would rarely occur other than in connection *784with the actual administration of the fluid into a vehicle and, second, that vehicles are not normally to be found on sidewalks. Accordingly, we believe there has been no showing of any logical nexus between the prior accumulations and the present oil spill (see, id., at 691); rather, the evidence shows, at most, a “ ‘general awareness’ ” that a dangerous condition may be present, which is legally insufficient to constitute notice of the particular condition that caused plaintiffs fall (Piacquadio v Recine Realty Corp., 84 NY2d 967, 969).
Plaintiff having failed to oppose the motion with any competent evidence of defendant’s actual or constructive notice of the dangerous condition which is alleged to have caused her injury, we would reverse Supreme Court’s order and grant defendant’s summary judgment motion.
Yesawich Jr., J., concurs. Ordered that the order is affirmed, with costs.